ENTRAVISION COMMUNICATIONS CORPORATION REPORTS SECOND QUARTER 2009 RESULTS SANTA MONICA, CALIFORNIA, August 5, 2009 – Entravision Communications Corporation (NYSE: EVC) today reported financial results for the three- and six-month periods ended June 30, 2009. Historical results, which are attached, are in thousands of U.S. dollars (except share and per share data).The results of our outdoor operations are presented in discontinued operations within the statements of operations in accordance with SFAS 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”.This press release contains certain non-GAAP financial measures as defined by SEC Regulation G.The GAAP financial measure most directly comparable to each of these non-GAAP financial measures, and a table reconciling each of these non-GAAP financial measures to its most directly comparable GAAP financial measure, is included beginning on page 7.Unaudited financial highlights are as follows: Three-Month Period Six-Month Period Ended June 30, Ended June 30, % Change % Change Net revenue $ $ )% $ $ )% Operating expenses (1) )% )% Corporate expenses (2) )% )% Consolidated adjusted EBITDA (3) )% )% Free cash flow (4) $ $ )% $ $ )% Free cash flow per share, basic and diluted (4) $ $ )% $ $ )% Net income (loss) from continuing operations $ ) $ NM $ ) $ NM Net income (loss) applicable to common stockholders $ ) $ NM $ ) $ NM Net income (loss) per share from continuing operations applicable to common stockholders, basic and diluted $ ) $ NM $ ) $ NM Net income (loss) per share applicable to common stockholders, basic and diluted $ ) $ NM $ ) $ NM Weighted average common shares outstanding, basic Weighted average common shares outstanding, diluted Operating expenses include direct operating, selling, general and administrative expenses. Included in operating expenses are $0.4 million and $0.4 million of non-cash stock-based compensation for the three-month periods ended June 30, 2009 and 2008, respectively and $0.7 million and $0.7 million of non-cash stock-based compensation for the six-month periods ended June 30, 2009 and 2008, respectively. Operating expenses do not include corporate expenses, depreciation and amortization, impairment charge, gain (loss) on sale of assets and loss on debt extinguishment. Corporate expenses include $0.4 million and $0.5 million of non-cash stock-based compensation for the three-month periods ended June 30, 2009 and 2008, respectively and $0.8 million and $0.9 million of non-cash stock-based compensation for the six-month periods ended June 30, 2009 and 2008, respectively. Consolidated adjusted EBITDA means net income (loss) plus loss (gain) on sale of assets, depreciation and amortization, non-cash impairment charge, non-cash stock-based compensation included in operating and corporate expenses,net interest expense, loss on debt extinguishment, loss from discontinued operations, income tax expense (benefit), equity in net income (loss) of nonconsolidated affiliate and syndication programming amortization less syndication programming payments. We use the term consolidated adjusted EBITDA because that measure is defined in our syndicated bank credit facility and does not include non-cash stock-based compensation, loss (gain) on sale of assets, depreciation and amortization, non-cash impairment charge, net interest expense, loss on debt extinguishment, loss from discontinued operations, income tax expense (benefit), equity in net income (loss) of nonconsolidated affiliate and syndication programming amortization and does include syndication programming payments. While many in the financial community and we consider consolidated adjusted EBITDA to be important, it should be considered in addition to, but not as a substitute for or superior to, other measures of liquidity and financial performance prepared in accordance with accounting principles generally accepted in the United States of America, such as cash flows from operating activities, operating income and net income.As consolidated adjusted EBITDA excludes non-cash (gain) loss on sale of assets, non-cash depreciation and amortization, non-cash impairment charge, non-cash stock-based compensation expense, net interest expense, loss on debt extinguishment, loss from discontinued operations, income tax expense (benefit), equity in net income (loss) of nonconsolidated affiliate and syndication programming amortization and includes syndication programming payments, consolidated adjusted EBITDA has certain limitations because it excludes and includes several important non-cash financial line items. Therefore, we consider both non-GAAP and GAAP measures when evaluating our business.Consolidated adjusted EBITDA is also used to make executive compensation decisions. Free cash flow is defined as consolidated adjusted EBITDA less cash paid for income taxes, net interest expense and capital expenditures. Net interest expense is defined as interest expense, less non-cash interest expense relating to amortization of debt finance costs, less interest income less the change in the fair value of our interest rate swaps. Free cash flow per share is defined as free cash flow divided by the diluted weighted average common shares outstanding. Entravision Communications Page 2 of 8 Commenting on the Company’s earnings results, Walter F. Ulloa, Chairman and Chief Executive Officer, said, “Our second quarter financial results reflect the continuing recession and the challenging advertising environment.We are continuing to aggressively manage our costs to maximize our cash flows.Our television and radio operations continue to deliver solid ratings in the nation’s most densely-populated Hispanic markets.We believe we are well positioned to benefit when the economy recovers, given the strength of our brands and our ability to deliver the valuable Hispanic audience to advertisers.” The Company also announced that it repurchased from Univision Communications, Inc. 0.9 million shares of Entravision Class A common stock for approximately $0.5 million in the second quarter of 2009. Financial Results Three Months Ended June 30, 2009 Compared to Three Months Ended June 30, 2008 (Unaudited) Three-Month Period Ended June 30, % Change Net revenue $ $ )% Operating expenses (1) )% Corporate expenses (1) )% Depreciation and amortization (8 )% Impairment charge - NM Operating income )% Interest expense, net ) NM Income (loss) before income taxes ) NM Income tax expense ) ) )% Net income (loss) before equity in net loss of nonconsolidated affiliates and discontinued operations ) NM Equity in net loss of nonconsolidated affiliates, net of tax ) ) % Income (loss) from continuing operations ) NM Loss from discontinued operations, net of tax - ) NM Net income (loss) $ ) $ NM (1)Operating expenses and corporate expenses are defined on page 1. Net revenue decreased to $48.7 million for the three-month period ended June 30, 2009 from $62.9 million for the three-month period ended June 30, 2008, a decrease of $14.2 million. Of the overall decrease, $7.2 million came from our television segment and was primarily attributable to a decrease in local and national advertising rates, which in turn was primarily due to the continuing weak economy, partially offset by the increase in retransmission consent revenue of $2.9 million. Additionally, $7.0 million of the overall decrease was from our radio segment and was primarily attributable to a decrease in local and national advertising rates, which in turn was primarily due to the continuing weak economy. Operating expenses decreased to $29.6 million for the three-month period ended June 30, 2009 from $36.9 million for the three-month period ended June 30, 2008, a decrease of $7.3 million. The decrease was primarily attributable to decreases in expenses associated with the decrease in net revenue and salary expense due to reductions of personnel and salary reductions. Entravision Communications Page3 of 8 Corporate expenses decreased to $3.4 million for the three-month period ended June 30, 2009 from $4.5 million for the three-month period ended June 30, 2008, a decrease of $1.1 million. The decrease was primarily attributable to the elimination of bonuses paid to executive officers and a decrease in salary expense due to salary reductions. Six Months Ended June 30, 2009 Compared to Six Months Ended June 30, 2008 (Unaudited) Six-Month Period Ended June 30, % Change Net revenue $ $ )% Operating expenses (1) )% Corporate expenses (1) )% Depreciation and amortization (5 )% Impairment charge - NM Operating income )% Interest expense, net ) ) )% Loss on debt extinguishment ) - NM Income (loss) before income taxes ) NM Income tax expense ) ) % Net income (loss) before equity in net loss of nonconsolidated affiliates and discontinued operations ) NM Equity in net loss of nonconsolidated affiliates, net of tax ) ) 46 % Income (loss) from continuing operations ) NM Loss from discontinued operations, net of tax - ) NM Net income (loss) $ ) $ NM Net revenue decreased to $90.4 million for the six-month period ended June 30, 2009 from $118.6 million for the six-month period ended June 30, 2008, a decrease of $28.2 million. Of the overall decrease, $15.0 million came from our television segment and was primarily attributable to a decrease in local and national advertising rates, which in turn was primarily due to the continuing weak economy, partially offset by the increase in retransmission consent revenue of $4.8 million. Additionally, $13.2 million of the overall decrease was from our radio segment and was primarily attributable to a decrease in local and national advertising sales and advertising rates, which in turn was primarily due to the continuing weak economy. Operating expenses decreased to $61.5 million for the six-month period ended June 30, 2009 from $72.3 million for the six-month period ended June 30, 2008, a decrease of $10.8 million. The decrease was primarily attributable to decreases in expenses associated with the decrease in net revenue and salary expense due to reductions of personnel and salary reductions. Corporate expenses decreased to $7.3 million for the six-month period ended June 30, 2009 from $8.9 million for the six-month period ended June 30, 2008, a decrease of $1.6 million. The decrease was primarily attributable to the elimination of bonuses paid to executive officers, a decrease in salary expense due tosalary reductions and a decrease in employee benefits. Entravision Communications Page4 of 8 Segment Results The following represents selected unaudited segment information: Three-Month Period Ended June 30, % Change Net Revenue Television $ $ )% Radio )% Total $ $ )% Operating Expenses (1) Television $ $ )% Radio )% Total $ $ )% Corporate Expenses (1) $ $ )% Consolidated adjusted EBITDA (1) $ $ )% (1)Operating expenses, Corporate expenses, and Consolidated adjusted EBITDA are defined on page 1. Entravision Communications Corporation will hold a conference call to discuss its 2009 second quarter results on August 5, 2009 at 5 p.m. Eastern Time.To access the conference call, please dial 412-858-4600 ten minutes prior to the start time.The call will be webcast live and archived for replay at www.entravision.com. Entravision Communications Corporation is a diversified Spanish-language media company utilizing a combination of television and radio operations to reach Hispanic consumers across the United States, as well as the border markets of Mexico.Entravision is the largest affiliate group of both the top-ranked Univision television network and Univision’s TeleFutura network, with television stations in 20 of the nation’s top 50 Hispanic markets.The Company also operates one of the nation’s largest groups of primarily Spanish-language radio stations, consisting of 48 owned and operated radio stations.Entravision shares of Class A Common Stock are traded on The New York Stock Exchange under the symbol: EVC. This press release contains certain forward-looking statements.These forward-looking statements, which are included in accordance with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, may involve known and unknown risks, uncertainties and other factors that may cause the Company’s actual results and performance in future periods to be materially different from any future results or performance suggested by the forward-looking statements in this press release.Although the Company believes the expectations reflected in such forward-looking statements are based upon reasonable assumptions, it can give no assurance that actual results will not differ materially from these expectations, and the Company disclaims any duty to update any forward-looking statements made by the Company. From time to time, these risks, uncertainties and other factors are discussed in the Company’s filings with the Securities and Exchange Commission. # # # (Financial Table Follows) For more information, please contact: Christopher T. Young Mike Smargiassi/Christian Nery Chief Financial Officer Brainerd Communicators, Inc. Entravision Communications Corporation 212-986-6667 310-447-3870 Entravision Communications Page5 of 8 Entravision Communications Corporation Consolidated Statements of Operations (In thousands, except share and per share data)
